Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 2, 2021

                                      No. 04-21-00150-CV

                     IN THE ESTATE OF MARIA LUISA AGUILAR,

                   From the County Court At Law No 1, Webb County, Texas
                             Trial Court No. 2020PB5000085-L1
                          Honorable Hugo Martinez, Judge Presiding


                                         ORDER

        Appellant has filed a motion for extension of time to file his brief. However, no brief is
currently due. In our previous order, we suspended all appellate deadlines pending our
determination of whether we have jurisdiction over this appeal. Therefore, appellant’s motion for
extension of time is DENIED AS MOOT.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2021.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court